Title: From Thomas Jefferson to John Stockdale, 17 July 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris July 17. 1787.

According to the desire expressed in your last letter I send you a book which has just appeared, of the instructive kind and fit for children. It is entitled ‘a complete course of instructions and anecdotes by Father Berenger,’ 2.v. 12 mo. Having little time to read I have been able to peruse only about 30. or 40. pages, and so far it appears to me to be one of the best things I have ever seen of the kind. If it does not correspond with your view you will easily get this single copy off your hands. You will receive at the same time another volume of the former work. With respect to my map as I never desired any thing more than to make it pay for engraving, transporting backwards and forwards, duties &c., pay what you think it’s worth. The translater here gives a livre a copy. I had thought a shilling in England proportioned to this, as books are dearer there. Pay therefore 10d. a peice, [or] whatever sum you please. I thank you for your offer of 100. copies, but I would not desire them. A dozen may enable me to oblige some friends as they are probably better printed than those done here. Desire your correspondent at Edinburgh, if you please, to deliver two of  the dozen copies to Mr. Thos. Mann Randolph student at the college of Edinburgh, and to seek him out for that purpose. I think 20. or 30. copies might be sold here. If you have no correspondent, my Bookseller Frouillé, Quai des Augustins, an extremely honest man, will dispose of them for you. I am Sir your most obedt. humble servt,

Th. Jefferson

P.S. I inclose you a note for some books.

